United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2274
Issued: June 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 18, 2008 appellant, through counsel, filed a timely appeal from a July 22,
2008 decision of an Office of Workers’ Compensation Programs’ hearing representative, who
affirmed a February 21, 2008 decision denying her claim for wage-loss compensation. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that her disability for the period
November 26, 2007 through January 24, 2008 was causally related to her accepted October 11,
2007 employment injury.
FACTUAL HISTORY
On October 16, 2007 appellant, then a 55-year-old program support assistant, filed a
traumatic injury claim alleging that on October 11, 2007 she injured her upper back, right
shoulder and arm to stop her chair from rolling backwards on an uneven floor. The Office

accepted the claim for right upper arm and shoulder strains.
October 11, 2007 and has not returned.

Appellant stopped work on

In a November 26, 2007 disability note, Dr. Matthew D. Ohl, a treating Board-certified
orthopedic surgeon, indicated that appellant was totally disabled. A November 26, 2007
progress note from Dr. Ohl, reported that appellant was seen for right shoulder pain. Physical
examination findings included a negative drop arm sign and forward elevation of 95 degrees
without pain, but pain afterwards.
On December 21, 2007 and January 15, 2008 appellant filed claims for wage-loss
compensation for the period November 27 to January 24, 2008. She also provided time-analysis
sheets for the period November 27 to January 24, 2008.
By letter dated January 7, 2008, the Office informed appellant that the medical evidence
of record was insufficient to support her claim of total disability. Appellant was advised as to the
medical evidence required to support her claim. She submitted a November 26, 2007 progress
note and a January 7, 2008 disability note from Dr. Ohl who detailed examination findings for
appellant’s left shoulder together with a January 24, 2008 note of Dr. John Gaul. Both Drs. Ohl
and Gaul attributed appellant’s disability to a carpal tunnel condition.
On January 14, 2008 Dr. Ohl stated that a magnetic resonance imaging (MRI) scan
revealed a bulging disc. However, he could not definitely “state that this is caused by appellant’s
workers’ compensation problems, although it definitely aggravates [appellant’s] symptoms.”
Dr. Ohl referred appellant to Dr. Alden Milam, IV, a Board-certified orthopedic surgeon, for
further evaluation.
In a January 18, 2008 report, Dr. Milam reviewed medical documents at the request of
Dr. Ohl. He opined that appellant’s C5-6 cervical spondylosis with disc bulging and bilateral
carpal tunnel syndrome were unrelated to her accepted October 11, 2007 employment injury.
By decision dated February 21, 2008, the Office denied appellant’s claim for wage-loss
compensation for the period November 26, 2007 to January 24, 2008. It found that she failed to
submit sufficient medical evidence addressing her disability for work.
On March 11, 2008 appellant, through counsel, requested a telephonic hearing before an
Office hearing representative, which was held on June 3, 2008. By decision dated July 22, 2008,
an Office hearing representative affirmed the denial of her wage-loss claim.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.1 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for

1

See S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Prince E. Wallace, 52 ECAB 357 (2001).

2

work as a result of the accepted employment injury.2 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.3 The
fact that a condition manifests itself during a period of employment does not raise an inference
that there is a causal relationship between the two.4
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify her disability and
entitlement to compensation.5
ANALYSIS
Appellant’s claim was accepted for right upper arm and shoulder strains. She bears the
burden to establish through medical evidence that she was disabled or attending medical
appointments during the claimed time period causally related to her accepted injury. The Board
finds that appellant has not established that she was disabled during the claimed period as a result
of her employment injury.
Appellant provided several disability notes dated November 26, 2007 to January 7, 2008
from Dr. Ohl and Dr. Gaul. The Board finds that this medical evidence is insufficient to
establish her disability for the period November 25 to January 24, 2008. On November 6, 2007
Dr. Ohl did not address whether appellant’s disability was due to her accepted right upper arm
and shoulder strains or describe the medical services that were rendered. Additionally, his report
does not identify any specific dates of disability, but merely noted the beginning date of total
disability. The Board has held that medical reports not containing rationale on causal relation are
of diminished probative value.6 Dr. Ohl did not adequately address the cause of appellant’s
disability or provide medical rationale explaining how her disability for the claimed period
related to the accepted sprains. The reports of Dr. Ohl and Dr. Gaul are insufficient to establish
appellant’s claim for disability. Moreover, Drs. Gaul and Ohl attributed appellant’s disability to
carpal tunnel syndrome. The Office did not accept that appellant sustained carpal tunnel as a
result of her October 11, 2007 employment injury. As such, appellant has the burden of proof to
establish that the carpal tunnel syndrome is employment related. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of diminished probative value on the issue of causal relationship.7 The reports of Dr. Gaul and
Dr. Ohl do not provide a rationalized opinion explaining how appellant’s disability was related to

2

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Gary J. Watling, 52 ECAB 278 (2001).

4

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Manuel Garcia, 37 ECAB 767 (1986).

5

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

7

Ellen L. Noble, 55 ECAB 530 (2004).

3

her accepted sprains. The Board finds that their reports are insufficient to establish appellant’s
claim.
The record also contains a November 26, 2007 report from Dr. Ohl, who noted his
treatment of appellant’s shoulder injuries and advised that he was unable to attribute appellant’s
bulging cervical disc to her employment injury. He did not address any dates of disability. As
noted, medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.8
Dr. Milam’s January 14, 2008 report is also insufficient to establish appellant’s disability
claim. He concluded that appellant’s C5-6 cervical spondylosis with disc bulging and bilateral
carpal tunnel syndrome were unrelated to her accepted October 11, 2007 employment injury.
An award of compensation may not be based on surmise, conjecture or speculation.9
Neither the fact that appellant’s condition became apparent during a period of employment, nor
her belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence.11 The Office properly denied appellant’s claim for
compensation for the period November 26, 2007 to January 24, 2008.
CONCLUSION
The Board finds that appellant has not established that her disability for the period
November 26, 2007 through January 24, 2008 was due to her October 11, 2007 employment
injury.

8

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007).

9

D.I., supra note 4; D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

10

G.T., supra note 3; V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007).

11

Roy L. Humphrey, 57 ECAB 238 (2005); Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2008 is affirmed.
Issued: June 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

